Citation Nr: 0716728	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for arthritis of the 
spine.

2. Whether new and material evidence sufficient to reopen the 
veteran's claim of service connection for spondylolisthesis 
has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1960 to 
May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from the VA Medical Center in Kansas City, Missouri.  
Indeed, the veteran indicated in a January 1998 statement 
that he was receiving treatment from this facility for his 
back problems.  Although requested in conjunction with an 
earlier claim of service connection for spondylolisthesis, 
the Board notes that these records are not currently 
associated with the claims file.

Because the Board has identified outstanding VA records 
pertinent to the veteran's current claim on appeal VA must 
undertake efforts to acquire such documents as these records 
may be material to his claim.  In this regard, it is noted 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).

In addition to not fulfilling its duty to assist, the Board 
finds that VA has also not completed its duty to notify the 
veteran of the evidence and information necessary to reopen 
his claim of service connection for spondylolisthesis.  In 
this regard, the Board observes that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim in addition to notice regarding the evidence 
and information necessary to establish entitlement to the 
underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Letters sent to the veteran in October 2003, April 
2005, December 2005, and March 2006 notified him of the 
evidence and information necessary to substantiate each 
element of his underlying service connection claim.  The 
October 2003 letter also provided notice regarding what 
constituted "new and material evidence."  However, no 
notice was provided to the veteran regarding the basis for 
the prior denial of benefits and what evidence and 
information was necessary to reopen his claim of service 
connection for spondylolisthesis.  In this case, the RO 
specifically failed to notify the veteran that he must submit 
new evidence which demonstrates that either spondylolisthesis 
did not pre-exist his entry into service or that his pre-
existing spondylolisthesis was aggravated by his active duty 
service.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding what evidence and information is 
necessary to reopen his claim of service 
connection for spondylolisthesis.  See 
38 C.F.R. § 3.156; Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Specifically, the 
veteran should be informed that he must 
present new evidence that demonstrates 
either that spondylolisthesis did not pre-
exist his entry into service or that pre-
existing spondylolisthesis was aggravated 
by his active duty service, as that was 
the basis for the prior denial.

2. Obtain any VA treatment records from 
the Kansas City VA Medical Center 
pertinent to the veteran's claims 
regarding his arthritis of the spine and 
spondylolisthesis.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




